DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/696,428 filed on 11/26/19 and a CON of 16/143,305 09/26/2018 which is a CON of 15/973,406 05/07/2018 which is a CIP of PCT/US17/31721 05/09/2017 which claims benefit of 62/333,589 05/09/2016 and claims benefit of 62/350,672 06/15/2016 and claims benefit of 62/412,843 10/26/2016 and claims benefit of 62/427,141 11/28/2016 and said 15/973,406 05/07/2018 claims benefit of 62/540,557 08/02/2017 and claims benefit of 62/562,487 09/24/2017 and claims benefit of 62/583,487 11/08/2017 and said 16/143,305 09/26/2018 is a CON of PCT/US18/45036 08/02/2018.

Current Status
Claims 1-29 are pending and ready for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 2-18 and 20-29 are rejected under 101, as they do not provide the limitations that promote the claims to be integrated into a practical implementation.


Double Patenting
Claims 1-29 of this application is patentably indistinct from claim 1-24 of Application No. 16/150,151. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-29 of this application is patentably indistinct from claim 1-20 of Application No. 16/150,148. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-29 of this application is patentably indistinct from claim 1-21 of Application No. 16/221275. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-29 of this application is patentably indistinct from claim 1-25 of Application No. 16/698747. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of copending Application No. 16/150151 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the current claims are disclosed either in one claim of the copending application or in a combination of claims.
Claim 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/150,148 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the current claims are disclosed either in one claim of the copending application or in a combination of claims.
Claim 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16/221275 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the current claims are disclosed either in one claim of the copending application or in a combination of claims.
Claim 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 16/698747 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the current .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "relative" in claim 10 is a relative term which renders the claim indefinite.  The term "relative phase value" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The terms is vague in terms of defining the relationship between the two relative phase values, and in terms of what is a relative phase value in the first place, and how such value determines/ detects anomalous condition based on what criteria, and how to impart or determine the metes and bounds for the term “relative”.

Similarly the term “relative phase difference” of claim 21, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 

Claims 11 and 14 are rejected under 112(b) as they depend from claim 10, and yet do not rectify the defect of claim 10.

Claim 22 is rejected under 112(b) as it depends from claim 21, and yet does not rectify the defect of claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-13, 15, 17-20, 23-25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0011278 A1, Brown et al, hereinafter referenced as Brown, and evidenced by US 2005/0132808 A1, Brown et al, hereinafter referenced as Brown’08.

As to independent claim 1, Brown teaches “A monitoring system for data collection in a mixer or an agitator, the monitoring system comprising: a mixer or agitator comprising at least one component;” ([abstract] wherein the monitoring system applied in order to provide diagnostics to the monitored device wherein such device such as boilers, mixers, heat exchanger..... or the like as in [0005], [0020], [0041-0042]. See fig 1-3)  
“a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors, each of the plurality of input sensors operationally coupled to at least one of the at least one component;” (fig 2 item 220 “data input” reads on “data acquisition”, wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of segments/ channels, [0036] for example, a one segment has been provided as an example out of the plurality of segments within the industrial system of a plurality of segments, reads on “each of the plurality of input sensors operationally coupled to at least one of the at least one component”
“a data storage circuit structured to store one or more operating frequencies of the at least one component;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory”. Moreover, [0031-0033] “signature amplitude and/or frequency profile”, stored signature”. [0094] “The calculated process noise signature is then compared with the stored reference value.”)
“a frequency evaluation circuit structured to detect an operating signal in response to the plurality of detection values, wherein the operating signal comprises a frequency higher than the one or more operating frequencies;” ([0031-0033] wherein the signature to be compared within a defined conditions “predetermined amount”; “compare the processed noise signal with a stored signature, and generate an alarm if they differ by more than a predetermined amount. By comparing the signatures after the Fast Fourier Transform has been applied, new frequency bands of high amplitude can be readily identified.” Moreover, [0020] the high range of vibrating frequency is disclosed "Such process noise changes may begin at frequency ranges well above or well below the audible range of human hearing, but are nevertheless acoustically detectable", moreover, the frequency range of interest of [0044-0046] includes the high frequency range, “deviates more than a predetermined amount”, see [0061] "one or more frequencies", and [0078-0080] "The excitation frequency of the transducer is varied by accompanying electronics", "greater than 20 KHz” and [0084] "high frequency”.)
 It would have been obvious to one of ordinary skill in the art to contemplate and expect that such value (more than 20 KHZ) is very high compared with the frequency of a normal audible condition of normal machine working environment, i.e. greatly higher than normal operating frequency [0033] “which varies greatly from the normal process signature”, wherein variation of more than 20 KHZ cavitation [0080] condition or more such as “burst mode” [0032] of 40KHz as evidenced by Brown’08 [0014] “burst mode”, burst mode” which is way more than the normal operating condition. Not to mention that the normal operation could be applied within the range of less than 20HZ as in claim 10 of Brown’08, i.e. when comparing the value of 20 HZ against 20KHZ, the latter is way higher than the frequency of a normal operation condition.)
“and a response circuit structured to perform at least one operation in response to the detected operating signal.” ([0040] the malfunction device and alarming notification is based on the applied diagnostic/ detection approach.” Moreover, [0032-0034] and [0044-0046] “alarm”.)

As to independent claim 19, Brown teaches “A method for collecting data in a mixer or an agitator,” ([abstract] wherein the monitoring system applied in order to provide diagnostics to the monitored device wherein such device such as boilers, mixers, heat exchanger..... or the like as in [0005], [0020], [0041-0042]. See fig 1-3)  
“the method comprising: collecting data from a plurality of input channels, wherein a subset of the plurality of input channels are communicatively coupled to sensors measuring operational parameters of at least one component of the mixer or the agitator;” (fig 2 wherein item 220 "data input" reads on "a data collector communicatively coupled to a plurality of input channels", wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of segments/ channels, in [0036] for example, a one segment has been provided as an example out of the plurality of segments within the industrial system of a plurality of segments which reads on "a plurality of input channels connected to data collection points operationally 
“storing one or more operating frequencies related to an operation of the at least one component;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory”. Moreover, [0031-0033] “signature amplitude and/or frequency profile”, “stored signature”.)
“interpreting a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels;” ([0036] a plurality of acoustic sensor 260 and a plurality of sensors are affixed at the plurality of segments/ channels, in [0036] for example, a one segment has been provided as an example out of the plurality of segments within the industrial system of a plurality of segments. Moreover, [0033-0035] "change in noise signature," wherein some examples of interpreting different possible signatures of different components included in figs 1-3 see [0041-0042].)
“and detecting an operating signal on the at least one of the plurality of input channels at a frequency higher than at least one of the one or more operating frequencies;” ([0031-0033] wherein the signature to be compared within a defined conditions “predetermined amount”; “compare the processed noise signal with a stored signature, and generate an alarm if they differ by more than a predetermined amount. By comparing the signatures after the Fast Fourier Transform has been applied, new frequency bands of high amplitude can be readily identified.” Moreover, [0020] the high range of vibrating frequency is disclosed "Such process noise changes may begin at frequency ranges well above or well below the audible range of human hearing, but are nevertheless acoustically detectable", moreover, the frequency range of interest of [0044-0045] includes the high frequency range, see [0061] "one or more frequencies", and [0078-0080] "The excitation frequency of the transducer is varied by accompanying electronics", "greater than 20 KHz” and [0084] "high frequency”.)
It would have been obvious to one of ordinary skill in the art to contemplate and expect that such value (more than 20 KHZ) is very high compared with the frequency of a normal audible condition of normal machine working environment, i.e. greatly higher than normal operating frequency [0033] “which varies greatly from the normal process signature”, wherein variation of more than 20 KHZ cavitation [0080] condition or more such as “burst mode” [0032] of 40KHz as evidenced by Brown’08 [0014] “burst mode”, which is one example of the possible condition descripted in Brown [0032-0033] “burst mode” which way more than the normal operating condition. Not to mention that the normal operation could be applied within the range of less than 20HZ as in claim 10 of Brown’08, i.e. when comparing the value of 20 HZ against 20KHZ, the latter is way higher than the frequency of a normal operation condition. 
“and performing at least one operation in response to the detected operating signal.” ([0040] the malfunction device and alarming notification is based on the applied diagnostic/ detection approach.” Moreover, [0032-0034] and [0044-0046] “alarm
As to claim 2, Brown teaches “wherein the at least one component comprises at least one component selected from among a bearing, a driveshaft, a propeller, a blade, or a vane.” ([0033] “bearings”, “pump vane breaks”, knowing that pumps include (propeller and/or impeller) in order to pump fluid forward and/or backward, [0059] “pumped back into the boiler”.)

As to claim 3, Brown teaches “wherein at least one of the plurality of input sensors comprises a vibration sensor.” (fig 1-3 wherein the acoustic sensors that sense the oscillation/ vibration are depicted. Also see [0053] “oscillator”, “impulse”. Also see [0043-0045] “mechanical ‘pinging’ device or acoustic impulse generator”, “acoustic sensor”.)

As to claim 4, Brown teaches “wherein the at least one component comprises at least one component selected from among a tank housing, a baffle, a vane, a stator, an input line, or an output line.” ([0041] “pumps, catalystic crackers, mixers, valves, heat exchangers, boilers, or any other device attached to industrial process. The fixed equipment may also refer to vessels, conduits, piping, and tanks, or any other structure associated with the process.”, also see [0033] “pump vane”.)

As to claim 5, Brown teaches “wherein at least one of the plurality of input sensors comprises at least one of a vibration sensor or a rotational speed sensor.” (fig 1-3 wherein the acoustic sensors that sense the oscillation/ vibration are depicted. Also oscillator”, “impulse”. Also see [0043-0045] “mechanical ‘pinging’ device or acoustic impulse generator”, “acoustic sensor”.)

As to claims 7 and 23, Brown teaches “wherein the frequency evaluation circuit is further structured to detect a misalignment in response to the operating signal indicating a change in energy at frequencies at least twice a frequency of the one or more operating frequencies.” ([0025] “deviation from baseline”. Moreover, [0081] the mismatching/ misalignment between the reference signature/baseline and the cavitation occurs at high frequency higher than 20 KHZ which a high value compared with normal frequency range values of the a normal machine operation conditions. Moreover, [0092], [0031-0033]] wherein such changes that occur on that specific frequency (high frequency) is determined based on the corresponding amplitude/ energy, “By comparing the signatures after the Fast Fourier Transform has been applied, new frequency bands of high amplitude can be readily identified.”)
It would have been obvious to one of ordinary skill in the art to contemplate and expect that such value (more than 20 KHZ) is very high compared with the frequency of a normal audible condition of normal machine working environment, i.e. greatly higher than normal operating frequency [0033] “which varies greatly from the normal process signature”, wherein variation of more than 20 KHZ cavitation [0080] condition or more such as “burst mode” [0032] of 40KHz as evidenced by Brown’08 [0014] “burst mode”, which is one example of the possible condition descripted in Brown [0032-0033] “burst mode” which is way more than the normal operating condition. Not to mention that the normal operation could be applied within the range of less than 20HZ as in claim 10 of 

As to claims 8 and 24, Brown teaches “wherein the operating signal indicates an anomalous condition.” ([0080] “cavitation”, [0072-0074] “plugging/fouling”, [0075] and [0093] “fouling/corrosion”, see fig 8)

As to claims 9-25, Brown teaches “wherein the anomalous condition comprises a pre-failure mode condition for the mixer or the agitator.” ([0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", also see [0024-0025] wherein the prediction occurs prior to the detection of [0035] “detect or predict fouling or plugging”. Also see [0068] and [0075] “predictive method of determining the extent of fouling”, also see [0004] “prior to equipment failure”.

As to claim 10, Brown teaches “further comprising a data analysis circuit structured to analyze at least two of the plurality of detection values, to determine a relative phase value between the at least two of the plurality of detection values, and to detect an anomalous condition in response to the relative phase value.” ([0052] “equipment 304 can be molded as two transfer functions… each transfer function is unique to particular device… characteristic signature to the device” wherein the determination relative to changes in “phase, amplitude, frequency …” “reflects variation in fixed equipment 304, which may attribute fouling”. Moreover, other examples of two two obstructions”; and [0088-0090] and fig 7, “more than two sigma” measuring the pressure P2 and P3.)

As to claims 12 and 27, Brown teaches “wherein at least one of the plurality of input sensors comprises a vibration sensor, and wherein the frequency evaluation circuit is further structured to detect a noise pattern from the mixer or agitator in response to detection values from the vibration sensor.” ([0020] the range of vibrating frequency is disclosed "Such process noise changes may begin at frequency ranges well above or well below the audible range of human hearing, but are nevertheless acoustically detectable", also see [0044-0046] wherein the collected data/measurements to be compared against a defined signature/ pattern as in [0033-0035] comparison with noise signature/ pattern and based on change in noise is detected. See fig 8, [0093-0094] and claims 1-3 "acoustic patterns", the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature. Moreover, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". Furthermore, fig 1-3 wherein the acoustic sensors that sense the oscillation/ vibration are depicted. Also see [0053] “oscillator”, “impulse”. Also see [0043-0045] “mechanical ‘pinging’ device or acoustic impulse generator”, “acoustic sensor”.)

As to claim 13, Brown teaches “wherein the frequency evaluation circuit is further structured to detect the noise pattern at frequencies higher than a frequency at which one or more rotating components of the mixer or the agitator rotates.” ([0031-predetermined amount”; “compare the processed noise signal with a stored signature, and generate an alarm if they differ by more than a predetermined amount. By comparing the signatures after the Fast Fourier Transform has been applied, new frequency bands of high amplitude can be readily identified.” Moreover, [0020] the high range of vibrating frequency is disclosed "Such process noise changes may begin at frequency ranges well above or well below the audible range of human hearing, but are nevertheless acoustically detectable", moreover, the frequency range of interest of [0044-0046] includes the high frequency range, “deviates more than a predetermined amount”, see [0061] "one or more frequencies", and [0078-0080] "The excitation frequency of the transducer is varied by accompanying electronics", "greater than 20 KHz” and [0084] "high frequency”. 
It would have been obvious to one of ordinary skill in the art to contemplate and expect that such value (more than 20 KHZ) is very high compared with the frequency of a normal audible condition of normal machine working environment, i.e. greatly higher than normal operating frequency [0033] “which varies greatly from the normal process signature”, wherein variation of more than 20 KHZ cavitation [0080] condition or more such as “burst mode” [0032] of 40KHz as evidenced by Brown’08 [0014] “burst mode”, which is one example of the possible condition descripted in Brown [0032-0033] “burst mode” which is way more than the normal operating condition. Not to mention that the normal operation could be applied within the range of less than 20HZ as in claim 10 of Brown’08, i.e. when comparing the value of 20 HZ against 20KHZ, the latter is way higher than the frequency of a normal operation condition.

As to claims 15 and 29, Brown teaches “wherein the frequency evaluation circuit is further structured to perform a frequency analysis at a selected multiple of at least one of the one or more operating frequencies.” ([0032-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory”. Moreover, [0031-0033] “signature amplitude and/or frequency profile”, “stored signature”, “predetermined amount”; “compare the processed noise signal with a stored signature, and generate an alarm if they differ by more than a predetermined amount. By comparing the signatures after the Fast Fourier Transform has been applied, new frequency bands of high amplitude can be readily identified.” [0094] “The calculated process noise signature is then compared with the stored reference value.” Moreover, [0020] “Such process noise changes may begin at frequency ranges well above or well below the audible range of human hearing, but are nevertheless acoustically detectable.”)

As to claim 17, Brown teaches “wherein the operating signal indicates an unexpected vibration or a resonant vibration, and wherein the at least one operation comprises an operation to avoid the unexpected vibration or the resonant vibration.” ([0061] “The electronics of the acoustic detector 510 remove the process fluid property information from the detected signal, leaving only fouling/plugging information, which is then evaluated by reducing it to an equivalent acoustic impedance through the  exchanger”. Moreover, [0078-0079] “If this change in resonant frequency exceeds a predetermined limit, the transmitter coupled to the thermowell 600 sends an alarm or "caution", “signal to the process operator in charge of this measurement point (or generally to a control center)”.)

As to claim 18, Brown teaches “wherein the operating signal indicates at least one of an unexpected flow rate, an unexpected particulate content, a change in a fluid composition, a change in fluid density that amplifies a vibration at certain frequencies, or a change in fluid density that dampens a vibration at certain frequencies.” ([0093-0094] “The diagnostic device calculates flow rate based on the acoustic patterns and a process noise signature.”, see claim 1 “flowmeter”. Moreover, [0063] “a slug of debris of a layer of higher solids content”, fig 5B and [0072] “density sensor”, “flowmeter for measuring flow rate” )

As to claim 20, Brown teaches “wherein the at least one component comprises at least one of a bearing, a tank housing, a driveshaft, a propeller, a blade, a baffle, a vane, a stator, an input line, or an output line.” ([0041] “pumps, catalystic crackers, mixers, valves, heat exchangers, boilers, or any other device attached to industrial process. The fixed equipment may also refer to vessels, conduits, piping, and tanks, or any other structure associated with the process.”, also see [0033] “pump vane”. Moreover, [0020] “rotor” reads on “impeller”.)

Claim 6, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as modified as applied to claim 1 and 19 respectively above, and further in view of US 6,434,512 B1, Discenzo.
As to claims 6 and 22, Brown teaches the limitations of claim 1 above. 
Brown is silent in regards to adjusting a sampling rate of at least one of the plurality of detection values.
Dscenzo teaches “adjusting a sampling rate of at least one of the plurality of detection values;” (col 13 lines 34- 53 “The processor 200 controls the signal sampling and digitizing rate as well as any buffering of the digitized 35 signals 300, 306, and 308 of the sampled data that might be needed.” Moreover, col 18 lines 20-33, “The intelligent sensors preferably include local processing capabilities (filtering, smoothing, variable sampling, and so on),” i.e. there are two possible sampling rate adaption either by using an intelligent sensor like 504, wherein the sampling rate adaption is performed or the sampling rate adjustment and control is applied via processor 200.) 
It would have been obvious to one of ordinary skill in the arte before the effective filing date of the claimed invention to adapt a well-known approach applied within the art of controlling/ adjusting the sampling rate of Discenzo to the teaching of Brown in order to provide reliable outcome with maximized efficiency and integrity of the health diagnostic and prognostics processes wherein sufficient data is provided while generating a comprehensive frequency spectrum using commercially well-known techniques applied within the art. (Discenzo col 18 lines 20-33 and col 13 lines 34-53.)
Brown teaches “requesting a maintenance event;” ([0068] “Maintenance on the transducers 503 and acoustic sensors of the acoustic detector 510 can be performed when the exchanger 502 is serviced.”, also see [0075] “can be serviced”.)
“changing a utilized input sensor corresponding to at least one of the plurality of input sensors;” ([0061-0063] wherein the health of the transducer is determined, and Maintenance on the transducers 503 and acoustic sensors of the acoustic detector 510 can be performed when the exchanger 502 is serviced.”)
“storing event data related to the mixer or agitator and the operating signal;” ([0094] “The calculated process noise signature is then compared with the stored reference value.” Moreover, [0039-0040] "baseline data stored in the memory”.)
“and providing one of an alert or a notification in response to the operating signal.” ([0094], claim 1, fig 8, [0027], [0031-0034] and [0044-0046] “alarm”.)

As to claim 16, Brown teaches “wherein the operating signal indicates a torsion on a driveshaft of an agitating impeller.” ([0020] “(such as turbines, pumps, rotors, mixers, and other rotating or reciprocating equipment…” wherein rotors reads on “impeller”. Also see [0033] “pumps” which includes (propeller and/or impeller) in order to pump fluid forward and/or backward, [0059] “pumped back into the boiler”. Moreover, one of ordinary skill in the art would contemplate that the torsion could be implied within measured rotation characteristics of at least one component.)
Although the torsion could be implied, yet it is not expressly cited in Brown.
Discenzo teaches “wherein the operating signal indicates a torsion on a driveshaft of an agitating impeller.” (col 7 lines 58 and the span of the paragraph on col 8 “machine operating information such as for example, speed, temperature, torque, voltage, current, related waveforms, bearing health, insulation status, etc.”; col 19 lines 55-64 “torque sensor”; “Such a torque sensor is useful for monitoring drivetrain components and vehicle steering.”, also see claim 16, and col 11 lines 13-25 “shaft rotation”, col 15 lines 4-11. Knowing that torsion: is the twisting of an object due to an applied torque.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the measurement of well-known parameter torsion/torque applied for rotary equipment/ device of Discenzo to the determination/ measurement applied by Brown in order to encompass all related characteristics of the rotary equipment which in turn would provide the expected results, yet with higher accuracy and reliability level.

Claims 11, 14, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claims 11 and 24 respectively above, and further in view of US 2004/0019461 A1, Bouse et al, hereinafter referenced as Bouse, Bouse is cited in the IDS submitted on 2/20/2020.

As to claims 11 and 26, Brown teaches “wherein the at least one component comprises one or more rotating components, and wherein the data analysis circuit is further structured to perform band-pass tracking associated with the one or more rotating components to detect the anomalous condition.” ([0020] “(such as turbines, pumps, rotors, mixers, and other rotating or reciprocating equipment, heat exchangers, valves, thermowells, piping, and the like)”. Moreover, [0033] “rotating equipment”. Moreover, [0020-0021] the use of filtering is disclosed, which could be a band pass filtering or any applicable and suitable filtering technique within the art.)

Bouse teaches “band pass filtering” ([0034] “a set of selectable band-pass and high-pass filters (such as two each) tailored to the default acquisition ranges for the type of rotating equipment to be monitored may be used to provide further processing.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known band pass filtering of Bouse to the filtering step of Brown in a tailored approach that suits the range of the rotating equipment (Bouse [0034]). Moreover, one of ordinary skill in the art would be motivated to implement a well-known filtering approach applied within the art that yields the predicted results, yet in more tailored and accurate outcome (KSR).

As to claims 14 and 28, Brown teaches the limitations of claim 11 above.
Brown is silent in regards to a rotational speed.
Bouse teaches “wherein detecting the anomalous condition comprises performing a frequency analysis at a selected multiple of a rotational speed of the one or more rotating components.” ([0007-0009] “such as temperature, pressure, speed and vibration sensors, to the rotating equipment”; “A rotating equipment monitoring device includes a set of sensors, such as temperature, speed, pressure, and vibration sensors, locally connected to a diagnostic unit”; [0020] “it is generally desirable to have at least one speed sensor,…… mounted at appropriate locations on or near the rotating equipment 42 to be able to perform diagnostics on the rotating equipment 42”. Moreover, [0080-0081] “(6) bearing defect patterns do exist or there are one times turning speed frequency”.)
accuracy”, “In general, the more sensors 46 that are coupled to the diagnostic unit 44, the better the diagnostic unit 44 will be able to detect conditions and the more conditions that will be detectable”.)

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 19 above, and further in view of US 2007/034019 A1, Doihara et al, hereinafter referenced as Doihara.

As to claim 21, Brown teaches “further comprising analyzing at least two of the plurality of input channels, detecting the operating signal comprises detecting an anomalous condition. ([0036], the plurality of sensors are affixed at the plurality of segments/ channels. [0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045]. See [0093-0094] wherein the comparison with noise signature detects fouling conditions, [0072-0074], [0080], and fig 8.)

Doihara teaches “and wherein detecting the operating signal comprises detecting an anomalous condition in response to a relative phase difference between the at least two of the plurality of input channels.” ([abstract] and [0010-0014] wherein the phase difference is applied in the detection process of two vibration measured signals. Also see [0034-0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known approach of determining the phase difference between two channels in order to determine flow related problems of Doihara to the flowmeter of Brown in order to provide very high accuracy (Doihara [0012-0014] and [0057] determination.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0067289 A1, Baldwin is directed to data collection of vibration instrument and analysis system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/19/2021